Exhibit 10.1

 

ModusLink

The Power of Global Precision

 

Corporate Offices

1100 Winter Street

Suite 4600

Waltham, MA 02451

United States

Tel: 781.663.5000

Fax: 781.663.5100

 

March 22, 2005

 

Mr. W. Kendale Southerland

PMB340, 3595 Canton Road, A-9

Marietta, GA 30066

 

Dear Ken:

 

As we’ve discussed, you are leaving your position as President of Asia-Pacific
Operations of ModusLink Corporation (“ModusLink” or the “Company”) and returning
to the United States. It is a distinct pleasure to offer you the position of
President, Sales and Marketing of ModusLink, effective on March 28, 2005. In
this capacity you will report to Joseph C. Lawler, President and Chief Executive
Officer of ModusLink.

 

Your starting salary will be $12,500.00 bi-weekly, which is equivalent to an
annualized base salary of $325,000. You will also be eligible to receive a bonus
for fiscal year 2005 based on a target annualized bonus equal to 60% of your
actual base salary earnings for fiscal year 2005. The actual bonus payment you
receive, if any, will be based on successful satisfaction of fiscal year 2005
business objectives pursuant to the terms and conditions of the FY 2005
Executive Bonus Plan for ModusLink which has previously been provided to you,
and your achievement of personal goals and objectives that will be established
with Joe Lawler. As you know, Bonus Plan payouts may range from 0% to 200% of
target, based on the Company’s performance. Salary and bonus payments are
subject to normal deductions and withholdings.

 

In the event that during your employment with the Company, your employment is
terminated by the Company, other than for cause, you shall be entitled to
continue to receive your base salary, in accordance with the Corporation’s
regular pay periods, for the 12-month period following your date of termination.
Any payment of these severance benefits will be conditioned upon your execution
of the Company’s standard form of general release.

 

For purposes of this offer letter, “cause” shall mean a good faith finding by
the Company of: (i) gross negligence or willful misconduct by you in connection
with your employment duties, (ii) failure by you to perform your duties or
responsibilities required pursuant to your employment, after written notice and
an opportunity to cure, (iii) misappropriation by you of the assets or business
opportunities of the Company or its affiliates, (iv) embezzlement or other
financial fraud committed by you, (v) a breach by you of any representations or
warranties included in this offer letter, (vi) you knowingly allowing any third
party to commit any of the acts described in any of the preceding clauses (iii)
or (v), or (vii) your indictment for, conviction of, or entry of a plea of no
contest with respect to, any felony.



--------------------------------------------------------------------------------

Mr. W. Kendale Southerland

 

Page Two

March 22, 2005

 

As an employee of the Company, you shall remain entitled to vacation in
accordance with the Company’s vacation policies and will remain eligible for any
and all benefit programs that the Company establishes and makes generally
available to its employees from time to time, provided you are eligible under
(and subject to all provisions of) the plan documents governing those programs.

 

Please confirm your acceptance of this position and your start date by signing
one copy of this letter and returning it to me.

 

This letter does not constitute a guarantee of employment or a contract. Your
employment with the Company will be “at-will”. This means that your employment
with the Company may be terminated by either you or the Company at any time and
for any reason or for no reason, with or without notice. This offer letter
constitutes the entire agreement between you and the Company regarding your
employment status and terms of employment and supersedes all prior offers and
agreements, both oral and written, including without limitation, your Letter of
Understanding: Extension dated June 17, 2004, which shall no longer have any
force or effect.

 

Sincerely,

 

/s/ James J. Herb

--------------------------------------------------------------------------------

James J. Herb Senior Vice President, Human Resources

 

Agreed and accepted:    

/s/ W. Kendale Southerland

--------------------------------------------------------------------------------

 

April 7, 2005

--------------------------------------------------------------------------------

W. Kendale Southerland   Date

 

Start Date: March 28, 2005